             Case 2:20-cv-01606-BJR Document 27-1 Filed 12/23/20 Page 1 of 5




 1                                       THE HONORABLE BARBARA JACOBS ROTHSTEIN
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9
     TATIANA WESTBROOK, an individual;
10   JAMES WESTBROOK, an individual; HALO
     BEAUTY PARTNERS, LLC, a Nevada Limited NO. 2:20-cv-01606-BJR
11   Liability Company,
12                              Plaintiffs,      DECLARATION OF TATIANA
                                                 WESTBROOK IN OPPOSITION TO
13         v.                                    MOTION TO DISMISS
14   KATIE JOY PAULSON, an individual;
     WITHOUT A CRYSTAL BALL, LLC, a
15   Minnesota Limited Liability Company; and
     DOES 1 through 100, inclusive,
16
                                Defendants.
17

18

19

20

21

22

23

24

25
26

                                                CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF TATIANA                            1000 2nd Avenue, Suite 3100
     WESTBROOK -1                                          Seattle, WA 98104
     (2:20-CV-01606-BJR)
             Case 2:20-cv-01606-BJR Document 27-1 Filed 12/23/20 Page 2 of 5




 1          I, TATIANA WESTBROOK, hereby state as follows:
 2          1.      I am over the age of eighteen and am competent to testify to the facts alleged
 3   herein. I am a named Plaintiff in this case. I have personal knowledge of the matters stated
 4   below, and if called upon to do so, I could and would competently testify as to those facts.
 5          2.      I am a resident of the State of Washington. I was born in Washington. My
 6   personal bank accounts are all located in Washington. I own investment property in Washington.
 7   Almost all of my businesses and their banking accounts, including Tati, Inc., Tati Halo, Inc., and
 8   Tati Cosmetics, are all incorporated in Washington. I do not own or rent any property in
 9   California.
10          3.      I own Tati Halo, Inc., which is the entity through which I own and manage Halo
11   Beauty Partners, LLC (“Halo Beauty”). I am the Chief Executive Officer of Halo Beauty and
12   perform my work on the Halo Beauty business in Seattle, Washington.
13          4.      Part of my business entails critiquing beauty products and posting those critiques
14   on social media platforms, including YouTube. I have over 9 million subscribers on YouTube,
15   approximately 2.5 million followers on Instagram, and approximately 1.3 million followers on
16   Twitter. My YouTube channel is called “GlamLifeGuru,” my Instagram account is called
17   @GlamLifeGuru, and my Twitter account is called @GlamLifeGuru. I do not manage my social
18   media accounts on my own. Over the years, many of my social media posts have been created by
19   others, including various social media assistants.
20          5.      Because I have so many followers, I am highly recognizable. For my personal
21   safety, I do not want the general public to know where I am at all times. As part of my work as a
22   social media influencer, I travel around the world and post pictures at worldwide locations.
23   However, I often post videos and pictures at random times when I am not at a location so that
24   people do not know where I am, or where I live.
25
26

                                                          CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF TATIANA                                       1000 2nd Avenue, Suite 3100
     WESTBROOK -2                                                     Seattle, WA 98104
     (2:20-CV-01606-BJR)
              Case 2:20-cv-01606-BJR Document 27-1 Filed 12/23/20 Page 3 of 5




 1          6.      I was born and raised in Washington. The bulk of my family has roots in
 2   Washington. Much of my family, including my mother, father, stepfather, grandmother, sister,
 3   and my sister’s extended family also live in Washington.
 4          7.      For a period of time my husband, James Westbrook, and I lived in California, but
 5   we started to move to Washington in late October 2018, signed a lease agreement for our new
 6   home in November 2018, and officially took possession of our new home on December 1, 2018.
 7   Attached to the Declaration of James Westbrook as Exhibit “1” is a true and correct copy of a
 8   redacted version of our current lease agreement to our home in Washington, including the
 9   extension on the lease through March 2021.
10          8.      My husband and I also file our personal federal income taxes in the State of
11   Washington, and can provide a copy of our tax returns for the Court’s review in chambers upon
12   request. Due to the confidential financial information contained in the tax returns, we do not
13   wish to make the returns public or to otherwise waive and privacy rights or privileges.
14          9.      Below is a screenshot from my Instagram account, @GlamLifeGuru from
15   February 18, 2019. The picture in the Instagram post below was taken of me in my Washington
16   residence. As is demonstrated in the picture below, this is one of many social media posts of
17   pictures that I obviously did not take of myself.
18

19

20

21

22

23

24

25
26

                                                         CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF TATIANA                                       1000 2nd Avenue, Suite 3100
     WESTBROOK -3                                                     Seattle, WA 98104
     (2:20-CV-01606-BJR)
             Case 2:20-cv-01606-BJR Document 27-1 Filed 12/23/20 Page 4 of 5




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14          10.    Defendants in this case have published approximately 80+ videos concerning me,
15   my husband, and my business, Halo Beauty.
16          11.    In a video entitled, “Sephora Arrived at My House! And I’ll Answer Questions
17   Too!” uploaded to YouTube on or about May 31, 2019, a person I know to be Katie Joy Paulson
18   states, starting at approximately 6 minutes into the video that Defendants started “digging” into
19   my family’s “background… and looking all over the place… everywhere, everywhere.”
20   Defendants go on to state, starting at approximately 9 minutes, into the video that they used
21   “several different searches” because a site called “truthfinder” is a “very basic background
22   check… [and] doesn’t have everything.” Defendants indicate in this video that you can go “state
23   to state” to “pull to pull stuff up as well,” which is what they say they did to get personal
24   information regarding me, my husband, and our families. My husband had downloaded a true
25   and correct copy of this video from Defendants’ Without A Crystal Ball YouTube channel, and
26

                                                      CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF TATIANA                                      1000 2nd Avenue, Suite 3100
     WESTBROOK -4                                                    Seattle, WA 98104
     (2:20-CV-01606-BJR)
                 Case 2:20-cv-01606-BJR Document 27-1 Filed 12/23/20 Page 5 of 5




 1   have placed it in a Dropbox folder for this Court’s convenience, and said video may be viewed
 2   at:
 3   https://www.dropbox.com/s/3ibfujo8j2b7ea5/Sephora%20Arrived%20at%20My%20house%21
 4   %20And%20I%27ll%20answer%20questions%20too%20%28incl.%20Tati%29.mp4?dl=0
 5              12.      In a video entitled, “The Past James & Tati Westbrook Don’t want you to Know”
 6   uploaded to YouTube on or about June 2, 2019,1 at approximately 3 minutes into the video, a
 7   person I know to be Katie Joy Paulson begins discussing Defendants’ investigation into me and
 8   my husband. Starting at approximately 13 minutes into the video, Defendants talk about the
 9   research that they have done into my childhood and family in Washington. Defendants discuss
10   my sisters and my mother, all of whom are private citizens. They also discuss my personal
11   history in Washington. Starting at approximately 55 minutes into the video, Defendants also state
12   that they have documentation for all of the information in the video, including court records from
13   “Washington State” that they found through “three weeks of non-stop research… to find all of
14   this information.” At approximately 56 minutes into the video, Defendants thank their viewers
15   “for sticking with [them] in [their] two-part exposé and if [they] uncover more information…
16   they will deliver it [to the viewers].” My husband had downloaded a true and correct copy of this
17   video from Defendants’ Without A Crystal Ball YouTube channel, and have placed it in a
18   Dropbox folder for this Court’s convenience, and said video may be viewed at:
19   https://www.dropbox.com/s/l4aqw30f1z4xyz4/The%20Past%20James%20%26%20Tati%20Wes
20   tbrook%20Don%27t%20want%20you%20to%20Know.mp4?dl=0 .
21              I declare under penalty of perjury under the laws of the United States of America that the
22   foregoing is true and correct.
23              SIGNED on December 23, 2020.
24

25                                                            Tatiana Westbrook
26
     1
         This video is currently not available on YouTube.
                                                             CARROLL, BIDDLE, & BILANKO, PLLC
     DECLARATION OF TATIANA                                          1000 2nd Avenue, Suite 3100
     WESTBROOK -5                                                        Seattle, WA 98104
     (2:20-CV-01606-BJR)
